IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,537


EX PARTE DAVID ALEXANDER BAILEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 7877-A IN THE 27TH DISTRICT COURT

FROM LAMPASAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver a controlled substance and sentenced to thirty-five years' imprisonment.  The Third
Court of Appeals affirmed his conviction.  Bailey v. State, No. 03-07-417-CR (Tex. App.-Austin,
October 27, 2009).
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to file a promised extension of time for Applicant to file his petition for discretionary review
(PDR)  pro se. We remanded this application to the trial court for findings of fact and conclusions
of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to file a promised
extension of time for Applicant to file hi petition for discretionary review pro se and that failure
caused Applicant to miss his deadline to file his PDR.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Third Court of Appeals in Cause No. 03-07-417-CR that affirmed his conviction
in Case No. 7877 from the 27th Judicial District Court of Lampasas County.  Applicant shall file his
petition for discretionary review with the  Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: April 20, 2011
Do not publish